Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 28 April 2021. The substitute specification filed 28 April 2021 has been entered. The amendment to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the objections to claims 1 and 10, the 35 USC 112 rejections and the art rejections over WO 2018/101536, CN 106566318, CN 106367060, US 20070042576 and US 20170362255. The rejections based on U.S. patents 8,153,022 and 9,666,768 have been modified in view of the amendments to the claims. 
The indicated allowability of claim 12 is withdrawn in view of the newly discovered references WO 2014/181245and the article by Lingley et al.  Rejections based on the newly cited references follow.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
	The Li Yanpei et al article, WO 20017/082116 and the Japanese and Chinese patent documents cited in the information disclosure statement of 21 April 2021 have been considered with respect to the provided English abstracts.
Claim Objections
Claims 1, 10 and 16 are objected to because of the following informalities:  In these claims, the phrase “a cation” in the claims should be “the cation” since the cation of “a cation” refers to the cation in “cation containing organic ligand precursor”.
In claim 1, the phase “a cation in a group of IVA, a group of IB, a group of IIIA” should be “a cation of a group IVA element, a cation of a group IIIIA element, a cation of a group IB metal” so as to make the composition of cations clearer by using the format used to describe the cations of transition metals and the cations of the rare earth metals. 
In claims 10 and 16, the phase “a cation in a group of IIB, a group of IIIA, a group of IVA, a group of IB, a group of IIIA” should be “a cation of a group IIB metal, a group IIIA element, a group IVA element, a group IB metal” since applicants list group IIIA twice and to make the composition of cation clearer by using the format used to describe the cations of transition metals and the cations of the rare earth metals. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The ligand or ligand precursor of claim 18 in view of the amendment to claim 16 now requires the organic ligand or ligand precursor to have both anions and cations which combine with the dangling bonds on the surface of quantum dots. There is no teaching or suggestion in the 
Claims 1, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches the cation is a group IB cation or a transition metal cation and claims 10 and 16 teach the cation is a group IB cation, a group IIB cation or a transition metal. The metals of groups IB and IIB are transition metals. Thus it is unclear the phrase “transition metals” has its conventional meaning and thus it is unclear if claims 1, 10 and 16 implicitly list Cu, Ag, Au twice and claims 10 and 16 implicitly list Zn, Cd and Hg twice or if applicants have another definition which is not clearly stated in the specification. Accordingly, claims 1, 10 and 16 are indefinite.
Claims 16 and 17 are duplicate claims since they both teach QD cores have an exposed dangling bond on the surface of the core combined with an ion of the organic ligand, which claim 16 defines as a cation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Since claims 16 and 17 over the same subject matter, claim 17 does not further limit or define the subject matter of claim 16. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claims 1-3, 6, 9 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,153,022.
This reference teaches Group 13-15 (III-V) quantum dots having a core-shell structure having a metal containing ligand and an organic hetero atom ligand attached to the surface of the QD and the method for making the QDs. The shell can be a Group 13-15 or 12-16 (II-VI) compounds and the dots have a multi-alloy component discrete core-shell structure. The metal in the metal containing ligand attaches to the Group 15 or 16 dangling bonds of the shell, which means the metal is a cation. The metal is gallium, indium or zinc and thus are cations of group IIB (Zn), cations of transition metals (Zn) and cations of group IIIA (Ga or In).{The citation of IIIB in the previous action was a clear typographical error since gallium and indium are Group IIIA metals not Group IIIB metal. This error has been corrected in this action.}  The organic ligand can be an organic amine ligand, an organic phosphine ligand, an organic acid ligand or a sulfur containing organic ligand. The hetero atom, or anion, of the ligand attaches the dangling bonds of the shell. Thus the taught QDs read upon those of claims 16-18. The QDs are produced .
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 9,666,768.
This reference teaches quantum dots having ligand that is bonded to both the cationic and anionic dangling bonds of the surface of the quantum dots. The ligands is a mixture of a dithiocarbamate ligand and zinc containing dithiocarbamate ligand. The reference teaches the zinc bond to the anionic dangling bonds and that the sulfur bonds to the cationic dangling bonds. Thus the zinc of the ligand, which is a transition metal and a group IIB metal, is a cation and the sulfur is an anion. The taught QDs read upon those of claims 16-18. 
Response to Arguments
Applicants’ arguments with respect to these rejection have been considered but are not convincing. The fact that the references do not disclose all of the cations of the claimed Markush groups does not overcome the rejections since the references teach one and three of the cations of the claimed Markush groups. When the species in a claim is clearly named, the claim is anticipated no matter how many other species are additionally named in the claim. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) and MPEP 2131.02. This also applies to claims using Markush groups. The rejections are maintained.
New Claim Rejections - 35 USC § 102
Claims 1, 2, 6, 7, 10, 11, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Lingley et al.
2+, which is a Group IVA metal and the carboxylates are organic acids. The taught process reads upon that of claims 1, 10 and 19. The lead octanoate or lead dodecanoate ligands are produced by mixing reacting dissolved PbO, the ionic precursor of the lead cation, with either octanoic acid or dodecanoic acid. This is the process of claim 7. The reference teaches the claimed methods.
Claims 1-3, 6, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/181245.
This reference teaches a process of surface modifying quantum dots by a ligand exchange process. The disclosed process is to mix a solution of the quantum dots having hydrophobic ligands thereon with a solution containing ligand which contains dithiolane groups and cation containing acid groups, so that the hydrophobic ligands are replaced by the cation contain ligand. This is the process of claims 1 and 10. The reference teaches the organic ligand containing dithiolane groups and the acid groups is an organic acid. The cations can be divalent copper cations, zinc cations or divalent iron cations. All three of these cations are transition metal cations. Copper cations are a group IB cations and zinc cations are group IIB cations. The dots are Group II-VI or III-V quantum dots. The quantum dots can be CdSe/ZnS core/shell dots 
New Claim Rejections - 35 USC § 103
Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Lingley et al article.
As stated above, this reference teaches the claimed method of producing lead octanoate or lead dodecanoate ligands by the method of claim 7. The specific process of the article is to react dissolved PbO with either octanoic acid or dodecanoic acid in a molar ratio lead oxide to carboxylic acid of about 1:1.9 in an argon atmosphere, which is an inert atmosphere, at 100oC for a time sufficient to form lead octanoate or lead dodecanoate ligands. It is known in the art that the reaction time necessary to form lead carboxylates from a solution of PbO and carboxylic acid is 30 minutes to 2 hours, which falls within the claimed time range. The taught molar ratio and reaction temperature fall within the claimed range. Thus the article suggests the process of claim 8.
The article teaches the ligand exchange process occurs in an argon atmosphere, which is an inert atmosphere, for 10 minutes at 100oC. The taught reaction time and temperature fall within the claimed ranges. The examples teach injecting the quantum dots into the solution in which the lead carboxylate was produced and it teaches the amount of lead oxide in the reaction solution. Since lead is about 92 wt% of lead oxide, about 34 wt% of lead dodecanoate and about 42 wt% of lead octanoate, the expected calculated amount of lead dodecanoate and lead octanoate in the first example is about 39 mg and about 25 mg, respectfully. Thus the mass ratio of quantum dot to lead carboxylate in the first example is 3.9:1 or 2.5:1. The expected calculated amount of lead dodecanoate and lead octanoate in the second example is about 2.94 mg and 1.63 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 21 April 2021 prompted the new ground(s) of rejection presented in this Office action.  Applicant's amendment also necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
US 2016/0308261 and US 8,323,595 are cited as of interest since they show that it was known in the art that the reaction time necessary to form lead carboxylates from a solution of PbO and carboxylic acid is 30 minutes to 2 hours.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/14/21